Title: Gibson & Jefferson to Thomas Jefferson, 7 April 1811
From: Gibson & Jefferson
To: Jefferson, Thomas


          
            Sir
            Richmond 7th Mar April 1811—
          
          We hand you annex’d your Accot Current balanced by $6264.72 in our favor—We also inclose you a note for your signature to renew the one in bank due the 3d May—we leave the amount blank to be fill’d up as you may direct—We received a few days since fifty six barrels of your flour all Sfine, sales were made on Monday at 9½ $, but in consequence of a large quantity coming down at once the price has fallen to 9⅙ $ however before the remainder of yours is received, we expect it will again rise, as the quantity in market is small, and the Cadiz & Lisbon markets still encouraging to shippers—Respectfully we are
          
            Your obt Servts
            Gibson & Jefferson
          
         